133 F.3d 930
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Alejandro RAMIREZ, Defendant-Appellant.
No. 97-50226.
United States Court of Appeals, Ninth Circuit.
Submitted Jan. 12, 1998.**Decided Jan. 20, 1998.

Before:  BROWNING, KLEINFELD, and THOMAS, Circuit Judges.


1
MEMORANDUM*


2
Alejandro Ramirez appeals his 60-month sentence imposed by the district court following his guilty plea to importing marijuana, in violation of 21 U.S.C. §§ 952 and 960.  We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.


3
Ramirez contends that the district court erred by refusing to apply the "safety valve" provision of U.S.S.G. § 5C1.2.  We need not decide the meaning of the phrase "in connection with," see U.S.S.G. § 5C1.2(2) (1995), because even interpretation of this phrase, the district court specifically rejected his claim that he was unaware of the guns, and we must give due regard to the court's opportunity to judge Ramirez's credibility, see 18 U.S.C. § 3742(e) (1994);  United States v. Sanchez, 914 F.2d 1355, 1362 (9th Cir.1990).  We conclude that the district court did not clearly err by determining that Ramirez was ineligible for relief under section 5C1.2.  See United States v. Real-Hernandez, 90 F.3d 356, 360 (9th Cir.1996).


4
We also conclude that the district court did not abuse its discretion by failing to conduct an evidentiary hearing.  See id. at 362.   Ramirez had no general right to a hearing, nor did he request one.  See United States v. Stein, 127 F.3d 777, 780-81 (9th Cir.1997).  Moreover, Ramirez had a reasonable opportunity to present his argument and he submitted both oral and written statements in support of his argument.  See id. at 781.


5
AFFIRMED.



**
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.  R.App. P. 34(a);  9th Cir.  R. 34-4


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3